Citation Nr: 1121754	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-38 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 50 percent for PTSD, for the period from November 2, 2005 to January 12, 2010.

3.  Entitlement to an initial disability rating in excess of 70 percent for PTSD, for the period from January 12, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a September 2006 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent effective November 2, 2005.  In a timely Notice of Disagreement filed in September 2006, the Veteran expressed disagreement with the assigned disability rating.  Subsequently, a November 2007 rating decision granted an increased initial disability rating of 50 percent, also effective November 2, 2005.  In a December 2007 submission, the Veteran asserted ongoing disagreement with the assigned initial rating.  After receipt of additional evidence, including a January 2010 VA psychiatric examination, a July 2010 rating decision granted an increased initial disability rating of 70 percent, for the staged period from January 12, 2010 (the date of the most recent VA examination).  Subject to the foregoing procedural developments, the Veteran's appeal for a higher initial disability rating for PTSD, to include the staged periods before and from January 12, 2010, now comes before the Board.

The Veteran's claim of service connection for hypertension, claimed as secondary to PTSD was denied by the Houston RO in a December 2008 rating decision.  A timely Notice of Disagreement as to that issue was filed by the Veteran in January 2009.  This issue also comes before the Board for its appellate consideration.

The Veteran testified at a March 2011 Travel Board hearing held at the Houston RO.  At that time, the Board received additional evidence which consisted of a September 2010 VA treatment record.  This evidence was accompanied by a waiver of review by the agency of original jurisdiction, validly executed pursuant to 38 CFR 20.1304(c).  This evidence has been incorporated into the claims file.

The issue of entitlement to service connection for hypertension, claimed as secondary to PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from November 2, 2005 to January 12, 2010, the Veteran's PTSD was manifested by sleep disturbances; anger; shortness of temper and irritability; mood disturbances; circumstantial thought process; avoidance of crowds and public places; isolative behavior marked by self-described coolness and distance from others; impairment of concentration; and recurring interpersonal conflicts at work with his supervisor and co-workers, as well as conflicts with members of his family.  During this time period, the Veteran's PTSD was not shown to be productive of such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that was intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; neglect of personal appearance and hygiene; or the inability to establish and maintain effective relationships.

2.  For the period from January 12, 2010, the Veteran's PTSD has been manifested by poor eye contact; flattened and anxious affect and mood with periods of violence; unprovoked irritability; impaired impulse control; crying spells; impaired attention and focus; panic attacks occurring less than once per week; suspiciousness of others; delusions and auditory hallucinations; impaired thought process marked by confusion, difficulty in understanding questions, and slowed responses to questions; impaired judgment and abstract thought; memory loss; and passive suicidal ideation.  The Veteran's PTSD has not been shown to be productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time and place.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD, for the period from November 2, 2005 to January 12, 2010, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial disability rating in excess of 70 percent for PTSD, for the period from January 12, 2010, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the issue concerning the Veteran's entitlement to higher initial ratings for PTSD, a pre-rating letter dated December 2005 notified the Veteran of the information and evidence needed to substantiate a claim for service connection for PTSD.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The Court has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records and claims submissions have been associated with the record.  The Veteran's identified VA and private treatment records have also been obtained and associated with the record.  VA psychiatric examinations were afforded to the Veteran in November 2007 and January 2010 to determine the symptoms and severity of the his PTSD.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).
Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Evidence

The Veteran's initial claim for service connection for PTSD was filed in November 2005.  This claim was granted by the RO in its September 2006 rating decision, with an initial disability rating of 30 percent, effective from the date of the Veteran's claim and assigned in accordance with the rating criteria under 38 C.F.R. § 4.130, DC 9411.

In his September 2006 Notice of Disagreement, the Veteran expressed dissatisfaction with the assigned initial disability rating.  In subsequent rating decisions issued in November 2007 and July 2010, the RO assigned staged increased initial disability ratings of 50 percent effective from the date of the award of service connection (November 2, 2005) to January 12, 2010, and, 70 percent for the period from January 12, 2010, the date of the Veteran's most recent VA examination.  Over the course of this appeal, the Veteran has generally asserted ongoing disagreement with the assigned initial disability ratings.

The Veteran's service treatment records do not reflect any reported psychiatric symptoms or any reported history of psychiatric illness or treatment which pre-dated his entry into service.  Similarly, the service treatment records do not indicate any in-service diagnosis or treatment of any psychiatric illness.

Post-service VA treatment records reflect extensive and ongoing psychiatric treatment which began in July 2003.  At that time, the Veteran reported loss of sleep, increasing anger, shortness of temper, nervousness, irritability, and stress form his job.  On examination, the VA physician noted that the Veteran was well-groomed and cooperative with the interview process.  The Veteran demonstrated irritable affect with a congruently angry mood.  Nonetheless, the Veteran's thoughts were logical and goal-directed, and were without any hallucinations or delusional content.  The Veteran's judgment and insight were intact, and he denied having any suicidal or homicidal ideation.
Following an apparent two year hiatus in psychiatric treatment, the Veteran received a private psychiatric evaluation at Harris County Mental Health in October 2005.  At that time, he reported that he was employed and married and stated that he had never before been treated by a psychiatrist.  The Veteran reported intensifying symptoms, which included:  depression; anxiety; isolative behavior; crying episodes; sleep disturbance marked by only four to five hours of sleep and waking in sweats and nightmares; increased agitation; and an appetite that varied from poor to fair.  A mental status examination revealed blunted affect, good hygiene and grooming, organized thought process but somewhat circumstantial speech, and paranoid ideation marked by the expressed concern that people were talking about him.  The Veteran was oriented to person, time, and place.  At that time, PTSD was diagnosed.

In November 2005, the Veteran returned to the VA medical facility in Houston, Texas for a psychiatric evaluation for PTSD.  At that time, the Veteran reported ongoing sleep disturbances, flashbacks, increased irritability, and having a short temper with family members.  The Veteran also reported paranoid thoughts, which were exhibited by statements that he believed that people were talking about him.  A mental status examination revealed that the Veteran was alert, oriented, and well-groomed.  The Veteran also demonstrated a stable affect, congruent mood, and a logical and goal-directed thought process.  No hallucinations or delusional content were noted and the Veteran's speech was normal in rate and volume.  Judgment and insight, however, were poor.  Once again, the Veteran denied having any suicidal or homicidal ideation.  Based upon the findings on examination, a Global Assessment Functioning (GAF) Scale score of 65 was assessed.

Subsequent VA treatment records through 2009 document essentially static mental status examination findings which include:  the Veteran being appropriately groomed; being polite and cooperative with the interviewer; normal psychomotor activity; normal rate, tone, volume, and rhythm of speech; euthymic mood; unremarkable affect; intact intellectual functioning; good insight; ongoing denial of suicidal and homicidal ideation; and occasionally circumstantial thought process.  Similarly, the treatment records through 2009 also document subjectively reported symptoms of sleep disturbance marked by nightmares, irritability, anger, avoidance of crowds and public places, difficulty maintaining relationships, being cold and distant from other people, and difficulty with concentration.  The Board does recognize, however, some varying symptoms and assigned GAF scores.

In July 2006, the Veteran reported that he was experiencing interpersonal conflicts with his supervisor at work.

At an October 2006 treatment, the Veteran apparently expressed to a VA social worker that he felt that his assigned GAF score of 61 was too high.  Corresponding records from that date show that the social worker explained to the Veteran that the assigned GAF score was appropriate given that he had been continuously employed in the VA medical system for 33 years and at that time had been married to his current spouse for 10 years, thus demonstrating a degree of occupational and social function commensurate with a GAF score of 61.  At a mental status examination, the Veteran reported that he was working because he needed to support his family and that he was working in spite of his impairment.  He expressed difficulty at work, marked by his perception that he has been unfairly passed over for promotions.  According to the Veteran, he had previously filed multiple discrimination complaints against his supervisor.  Interestingly, the VA physician remarked that the Veteran was "clearly invested in making a case for a more severe impairment and so evaluating his symptoms in order to determine the need for a change in treatment plan is going to be difficult."  Based upon the findings on examination, the Veteran was given a revised GAF score of 56.

In 2007, the Veteran participated in group therapy for his PTSD.  Mental status examinations and subjectively reported symptoms during that time were largely consistent with those noted above.

The Veteran was afforded a VA psychiatric examination in November 2007.  The examination was attended by the Veteran and his spouse.  The Veteran denied any prior psychiatric hospitalizations and reported that he had been receiving outpatient care through the VA medical center in Houston, Texas.  Regarding his symptoms, he reported that he could not stand crowds, experienced lots of pressure at work with a history of conflicts with his supervisor which includes an incident in which he threatened his supervisor's life, poor sleep with nightmares that occurred three or four times per week, flashbacks that occurred three times a week, forgetfulness in which he lost track of his tasks, anger, irritability, and interpersonal conflicts with supervisors at work and his family members.  Occupationally, the Veteran reported that he was still working as a housekeeper at a VA medical facility.  When asked if his psychiatric symptoms necessitated lost time from work, the Veteran responded that he could not afford to miss work.  Socially, he reported that he was currently in his third marriage and stated that he was having conflicts with his spouse  Otherwise, he reported that he did not have social relationships and that he isolated himself.  The Veteran also denied having any leisure activities.  Although no homicidal or suicidal ideation appears to have been expressed, the Veteran reported that he had been in a physical fight with his 19 year old son, as well as separate fights with a couple of "other people."  The Veteran and his spouse reported that the Veteran's spouse made him get rid of his pistol out of fear that he would use it either on himself or someone else.

A mental status examination at that time revealed logical and goal-directed thought processes.  Although the Veteran denied delusions and hallucinations generally, he did report that he hears his name being called.  The Veteran's eye contact was good.  The examiner noted that the Veteran's personal hygiene and activities of daily living were only "minimally met."  Deficiencies in short-term memory were noted, although long-term memory was intact.  According to the Veteran, he was performing perimeter checks of his home, particularly after his dog barked.  The Veteran also reported that he sat outside of his home at two or three in the morning to watch the house.  Rate and flow of speech were slow, but still judged by the examiner as being within normal range.

Based upon the findings on examination, the VA examiner assessed a GAF score of 55.  In the examination report, the examiner commented that the Veteran's marital and interpersonal and social life are devastated, as evidenced by the complete absence of social interests.  The examiner opined further that the Veteran's PTSD had worsened since his last exam.  In this regard, he noted that the level of job conflicts had worsened and were accompanied by increased anger and irritability.  Although the examiner acknowledged that the Veteran was working, he opined that the Veteran remained employed "by the skin of his teeth."  In support of this opinion, the examiner cited the Veteran's fights with his son and conflicts with his supervisor and co-workers.  The examiner determined further that the Veteran was exhibiting reduced reliability and productivity due to his PTSD symptoms.  In this regard, the examiner noted that the Veteran's anger and irritability was causing tremendous problems with supervisors and co-workers.  The examiner also observed that the Veteran's inability to focus on tasks and impairment of short-term memory also impacted his occupational reliability and productivity.

An August 2008 VA treatment record reflects that the Veteran continued to report stress at work.  According to him, he had been involved in another conflict with a supervisor who had been criticizing another supervisor in front of employees.  At that time, the Veteran reported that he felt as though he was reaching the limit of tolerance for his job.  Overall, however, the VA physician observed that the Veteran appeared to be managing his stress well.

Once again, mental status examinations performed in March and June of 2009 are consistent with the findings noted above.  At the June 2009 treatment, the Veteran was given a revised GAF assessment of 55.

In January 2010, the Veteran underwent a new VA psychiatric examination to determine the severity of his PTSD symptoms.  Reported symptoms at that time consisted of nightmares, depression, anxiety, and irritability.  The Veteran also continued to report frequent arguments at work, lack of socialization, poor relationships with his children, recurrent recollections of his in-service stressor, incidents in which loud noises caused him to become catatonic, and episodes of road rage.  He characterized his relationship with his current spouse as being "okay," but reported an incident of domestic violence in 2004 which resulted in jail time.  Occupationally, the Veteran stated that he was working in a warehouse, where he passed out mail.  He described his relationship with his supervisor as being fair, but stated that his relationship with co-workers was poor due to multiple "run-ins."

On examination, the Veteran was observed as demonstrating appropriate hygiene and appearance.  His communication skills and speech were within normal limits.  Objective findings on mental status examination included poor eye contact, flattened and anxious affect and mood with periods of violence, unprovoked irritability, and impaired impulse control.  The Veteran also reported that he experienced occasional periods of crying.  Attention and focus were judged by the examiner as being impaired, evidenced by the Veteran's reports of incidents in which he left a clothes iron in the refrigerator and became easily distracted.  According to the Veteran, panic attacks occurred less than once per week and were manifested by sweatiness and shaking.  Signs of suspicion were also apparent, as manifested by the Veteran asking light in his home, the examiner did not find such behavior to be severe enough to constitute an interference with daily routines.  Thought processes were marked by confusion, difficulty in understanding questions, and slowed responses to questions.  The Veteran also reported that he is occasionally confused by people what they are looking at and sitting with his back to the wall to observe other people's movements.  The Veteran also manifested delusions, marked by the expressed belief that people were following him, and auditory hallucinations such as hearing his name being called.  Although the Veteran reported the ritual behavior of turning on every simple instructions.  The examiner observed that the veteran's judgment is impaired with an inability to respond appropriately to judgment-related questioning.  Abstract thinking was also abnormal.  Memory loss was also evident, as shown by the Veteran's inability to retain highly learned material and forgetfulness in completing tasks.  The Veteran's memory loss was also manifested by an inability to remember names of people including his relatives, directions, conversations, and frequent misplacement of objects.  Although the Veteran reported passive thoughts of suicide, he stated that he would not carry them out because he had a young child.  Overall, the Veteran was determined as not presenting a danger, either to himself or to others.

In assessing these findings, the examiner determined that the Veteran's symptoms cause distress and impairment in social, occupational, and other areas of functioning.  The examiner determined that such impairment included difficulty in establishing and maintaining effective work and social relationships, as well as  difficulty maintaining effective family role functioning due to his difficulty in relating to siblings and most of his children.  The Veteran's GAF score was assessed as 48.

Subsequent VA treatment records through September 2010 show that the Veteran was primarily followed during that period for a suspected sleep disorder.  A September 2010 VA treatment record received at the Veteran's hearing indicates that the Veteran was still working, as it references that the Veteran was managing fairly well at work and intended to retire in one year.

At his March 2011 Travel Board hearing, the Veteran testified as to his belief that he is entitled to an initial disability rating of 70 percent as early as 2006.  With respect to the history of his psychiatric symptoms, the Veteran testified at his hearing that he was experiencing "family issues," presumably attributable to his PTSD symptoms, at the time of his discharge.  The Veteran reported ongoing symptoms of sleep disturbance marked by nightmares and apnea, depression, dislike of large groups of people, and a tendency to isolate himself in his bedroom.  The Veteran further testified that he had been married to his current spouse for approximately 13 or 14 years, and, had been employed in warehouse delivery at a VA hospital for approximately 36 years.

III.  General Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant different disability ratings for each distinct period.
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent disability rating is assigned for PTSD that is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

A 100 percent disability rating is granted where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

IV.  Initial Rating for PTSD for the Period from November 2, 2005
to January 12, 2010

Based upon the foregoing evidence and in view of the rating criteria discussed above, the Veteran is not entitled to a disability rating higher than 50 percent for the period from November 2, 2005 to January 12, 2010.

Treatment records show that the Veteran's PTSD was manifested during that staged period by sleep disturbances; shortness of temper and irritability; mood disturbances; circumstantial thought process; avoidance of crowds and public places; isolative behavior marked by self-described coolness and distance from others; impairment of concentration; and recurring incidents of interpersonal conflicts at work with his supervisor and co-workers, as well as conflicts with members of his family.  Although the VA examiner stated, in his November 2007 report, that the Veteran was maintaining his employment "by the skin of his teeth" and was experiencing impairment of occupational and social functioning, it should be noted that the Veteran was nonetheless able to maintain his longstanding employment of over 36 years despite apparent conflicts with his supervisor and peers.  Although the Veteran reported conflicts with his spouse, the Board notes that he was nonetheless able to maintain his marriage.  Additionally, the records pertinent to this staged period do not reflect any evidence of suicidal or homicidal ideation; obsessional rituals which interfered with routine activities; illogical, obscure, or irrelevant speech; near-continuous panic or depression; spatial disorientation; neglect of appearance or hygiene; or complete inability to establish and maintain effective relationships.  

In assessing the degree of psychiatric disability, the GAF scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  According to the DSM-IV, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  A score ranging from 61 to 70 is interpreted as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social,  occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

The Board admonishes that GAF scores are not conclusively dispositive as to a veteran's level of psychiatric impairment.  Rather, GAF scores are merely parts of a whole body of evidence that must be and has been considered in arriving at a decision.  As detailed above, the Veteran was assessed GAF scores which ranged from 65 to 55 during this staged period.  Given the symptomatology demonstrated during the staged period, these scores appear to be consistent with the GAF criteria enumerated by DSM-IV.  Although the Veteran's GAF scores show an overall decreasing trend over that time, the assigned score of 56 in October 2006 and subsequent scores of 55, as shown at his November 2007 VA examination and June 2009 VA treatment, indicate some stabilization of the Veteran's symptoms over that time.  At a minimum, given the Veteran's symptomatology as discussed above, the Board does not find evidence of any symptoms that would conflict with the assigned GAF scores. 

Under the circumstances, the Board finds that the demonstrated symptomatology during the period from November 2, 2005 to January 12, 2010 is consistent with a 50 percent disability rating under DC 9411.  As such, the Veteran's claim of entitlement to an initial disability rating in excess of 50 percent, for the period from November 2, 2005 to January 12, 2010, is denied.

For the reasons fully discussed in Section VII below, the Board does not find that the evidence for this staged period warrants consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  Similarly, the Board also does not find that additional staged periods are warranted.
V.  Initial Rating for PTSD for the Period from January 12, 2010

In view of the relevant evidence, the Board also finds that the Veteran is not entitled to an initial disability rating in excess of 70 percent for the period from January 12, 2010.

For the period from January 12, 2010, the Veteran's PTSD has been manifested by poor eye contact; flattened and anxious affect and mood with periods of violence; unprovoked irritability; impaired impulse control; crying spells; impaired attention and focus; panic attacks occurring less than once per week; suspiciousness of others; delusions and auditory hallucinations; impaired thought process marked by confusion, difficulty in understanding questions, and slowed responses to questions; impaired judgment and abstract thought; memory loss; and passive suicidal ideation.

The Veteran has also demonstrated some delusional behavior, occasional auditory hallucinations, and severely impaired memory loss, as evidenced by his inability to remember the names of his own relatives.  Although such symptoms are consistent with the criteria for a 100 percent disability rating under DC 9411, the overall disability picture shown by the evidence since January 12, 2010 does not accord with such a disability rating.  In this regard, the Veteran's demonstrated symptoms do not include: gross impairment in thought process or communication; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; or disorientation to time or place.  The Board also notes that the Veteran has maintained regular employment.  Further, the Veteran has remained married to his current spouse for over 14 years.  Although the Veteran's symptoms include a reported instance of domestic violence, there is no indicating that the Veteran poses a persistent danger to himself or to others, as determined by the VA examiner in the January 2010 VA examination report.  Hence, the evidence does not demonstrate "total occupational and social impairment," as contemplated by the criteria for a 100 percent disability rating under DC 9411.  Additionally, the Board observes that the Veteran's January 2010 GAF score of 48, is consistent with serious symptoms marked by serious impairment of social and occupational functioning (see discussion of of GAF scale score above).  Nonetheless, such a score is inconsistent with a finding of total occupational or social impairment.

Based upon the foregoing analysis, the Board finds that the demonstrated disability picture for the period from January 12, 2010 is consistent with a 70 percent disability rating under DC 9411.  As such, the Veteran's claim of entitlement to an initial disability rating in excess of 70 percent, for the period from January 12, 2010, is denied.

Once again, and as discussed more fully in the following section, the Board does not find that the evidence for this staged period warrants consideration of an extra-schedular rating pursuant to 38 C.F.R. § 3.321.  Further, additional staged periods are not warranted.

VI.  Additional Considerations

The Board acknowledges that the Veteran's PTSD has been marked by impairment of social and occupational functioning throughout the courseof this appeal.  Nonetheless, the evidence in the record does not show that the Veteran's disability has, at any time, impaired his occupational functioning beyond that already contemplated by the assigned disability ratings.  In this regard, and as previously noted, the Veteran has maintained his longstanding occupation of over 36 years, without any evidence of even temporary loss of employment.  Moreover, he has consistently denied having to receive any in-patient psychiatric care.  Under the circumstances, the Board does not see any basis to remand this matter for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of extraschedular ratings for PTSD.  Thus, the Board concludes that the Veteran's symptoms are fully contemplated by the schedular criteria.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the assigned disability ratings.



ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD, for the period from November 2, 2005 to January 12, 2010, is denied.

Entitlement to an initial disability rating in excess of 70 percent for PTSD, for the period from January 12, 2010, is denied.


REMAND

Through his April 2008 claim and a supporting June 2008 statement, the Veteran asserts that he has hypertension that is secondary to stress that is related to his service-connected PTSD.  At his March 2011 Travel Board hearing, he alternatively alleged that his hypertension is attributable to medications which he was taking for treatment of his PTSD.

Post-service VA treatment records show that the Veteran was diagnosed with hypertension in 2003.  He was afforded a VA examination to determine the etiology of his hypertension in October 2008.  Although the examiner opined that the Veteran's PTSD symptoms likely caused the Veteran's blood pressure to elevate temporarily, he opined that it was less likely as not that the Veteran's psychiatric symptoms caused a physiological change that would result in a chronic hypertension disorder.  The VA examiner did not, however, offer an opinion as to whether the Veteran's hypertension is at least as likely as not related to any other injury or illness incurred during the Veteran's active duty service.  Similarly, the VA examiner did not opine as to whether medications taken for treatment of the Veteran's PTSD at least as likely as not caused the Veteran's diagnosed hypertension.

In view of the foregoing, the claims file must be provided to the same VA examiner who performed the October 2008 VA examination and authored the corresponding report.  The VA examiner should be requested to review the claims file in its entirety.  The VA examiner should then offer an opinion, in an addendum report, as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to any injury or illness incurred during his active duty service, other than PTSD.  The VA examiner should also offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension is etiologically related to medications taken by the Veteran to treat his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for hypertension, claimed as secondary to PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran, and, that efforts are being undertaken to obtain an addendum opinion as to whether the Veteran's hypertension is etiologically related to medications taken for treatment of PTSD.

2.  Then, the Veteran's claims file must be made available to the same VA examiner who performed the October 2008 VA examination for hypertension and the examiner must be requested to review the entire claims file.  The VA examiner must then be requested to provide a typewritten addendum report in which the examiner offers an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is etiologically related to an injury or illness incurred during his active duty service, other than PTSD.  The examiner must also provide an opinion as to whether the Veteran's hypertension is etiologically related to medications for treatment of PTSD.  A complete rationale, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the addendum for each of the examiner's opinions.

If the same VA examiner who performed the October 2008 VA examination is not available, then the claims file may be provided to an appropriate VA examiner for review and the rendering of the opinions requested above.  If the new VA examiner determines that such opinions cannot be rendered without a physical examination of the Veteran, then a new VA examination to determine the etiology of the Veteran's hypertension must be scheduled.

All tests and studies deemed necessary by the examiner must be performed.  The VA examiner must offer opinions as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's hypertension is etiologically related to an injury or illness incurred during his active duty service, other than PTSD.  The examiner must also provide an opinion as to whether the Veteran's hypertension is etiologically related to medications for treatment of PTSD.  A complete rationale, with discussion of relevant evidence in the claims file and any applicable medical principles, should be provided in the addendum for each of the examiner's opinions.

A complete rationale, with discussion of relevant findings on examination, relevant evidence in the claims file, and applicable medical principles, should be given for each of the examiner's opinions.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.

3.  After completion of the above development, the Veteran's claim for service connection for hypertension, claimed as secondary to PTSD, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


